Case 1:21-cv-22572-RAR Document 4 Entered on FLSD Docket 07/30/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 21-CV-22572-RAR

 AARON D. FULMORE,

        Plaintiff,

 v.

 MARK S. INCH, et al.,

        Defendants.
 ____________________________/

                                   ORDER DISMISSING CASE

        THIS CAUSE is before the Court upon sua sponte review of the docket and filings. See

 Collins v. Lake Helen, L.P., 249 F. App’x 116, 120 (11th Cir. 2007) (“The district court possesses

 the inherent power to police its docket.”). Consistent with that authority, the Court has determined

 that this case should be DISMISSED without prejudice.

        In this case, Plaintiff—a pro se prisoner—filed a Motion for Leave to Proceed in forma

 pauperis (“IFP”) with attached certified inmate account statement. See Motion for Leave to

 Proceed IFP [ECF No. 3]. Plaintiff swore under penalty of perjury that he receives no income or

 any other “source of money” over the last six months, id. at 1–2, but his inmate account statement

 confirms that he lied, see id. at 3 (showing a $600 “economic impact payment,” a $1400

 “Government Chec[k],” and routine deposits from other sources). And, in this Court’s review of

 many inmate account statements, it has never seen an inmate consistently spending over $150 per

 month on canteen sales alone. See id. Viewed together, because Plaintiff misrepresented his

 financial situation despite being sworn under penalty of perjury, the Court shall not grant Plaintiff’s

 IFP Motion.
Case 1:21-cv-22572-RAR Document 4 Entered on FLSD Docket 07/30/2021 Page 2 of 3


        This leads us to address why a dismissal is warranted here. “Parties instituting a civil action

 in district court are required to pay filing fees, and each district court, by local rule, may require

 advance payment of such fees.” Castro v. Dir., F.D.I.C., 449 F. App’x 786, 788 (11th Cir. 2011).

 In the Southern District of Florida, the filing fee is $402.00.1 Of course, when a litigant cannot

 afford to pay the filing fee, they may—as Plaintiff did here—apply to proceed IFP. See 28 U.S.C

 § 1915(a)(1)–(2).

        When a civil rights complaint is filed, the filing fee is due at the initiation of the action.

 See S.D. Fla. Loc. R. 88.2(a) (requiring civil rights complaints to be filed “together with the filing

 fee”). This rule is consistent with Eleventh Circuit precedent. See generally White v. Lemma, 947

 F.3d 1373, 1377 (11th Cir. 2020) (“A three-strike prisoner thus faces the fate that any non-IFP

 prisoner faces when the prisoner fails to pay the filing fee up front: dismissal without prejudice.”

 (emphasis added)). Accordingly, since the Plaintiff has not paid the filing fee at the initiation of

 this action, and he lied under penalty of perjury in his IFP Motion, this case should be dismissed.

 See Loren v. Sasser, 309 F.3d 1296, 1304 (11th Cir. 2002) (“Despite construction leniency

 afforded pro se litigants, we nevertheless have required them to conform to procedural rules.”).

        “[A] dismissal without prejudice generally does not constitute an abuse of discretion

 because the affected party may simply re-file.” See Johnson v. DuBose, 806 F. App’x 927, 928

 (11th Cir. 2020). But if a dismissal without prejudice “has the effect of precluding [a litigant] from

 refiling his claim due to the running of the statute of limitations[,] the dismissal is tantamount to a

 dismissal with prejudice.” Justice v. United States, 6 F.3d 1474, 1481 n.15 (11th Cir. 1993)

 (cleaned up).




 1
    See United States District Court: Southern District of Florida, Court Fees, available at:
 https://www.flsd.uscourts.gov/court-fees (last accessed Jul. 22, 2021).

                                              Page 2 of 3
Case 1:21-cv-22572-RAR Document 4 Entered on FLSD Docket 07/30/2021 Page 3 of 3


         The Court has assured itself that Plaintiff will not be prejudiced by this dismissal. “Section

 1983 claims are governed by the forum state’s residual personal injury statute of limitations, which

 in Florida is four years.” City of Hialeah v. Rojas, 311 F.3d 1096, 1102 n.2 (11th Cir. 2002).

 “[T]he statute of limitations for a civil rights action begins to run from the date that the cause of

 action accrues, which occurs when ‘the plaintiff has a complete and present cause of action’ and

 ‘can file suit and obtain relief.’” Villalona v. Holiday Inn Express & Suites, 824 F. App’x 942,

 942 (11th Cir. 2020) (quoting Wallace v. Kato, 549 U.S. 384, 388 (2007)). A “cause of action will

 not accrue until the plaintiff knows or should know (1) that he has suffered an injury that forms

 the basis of his action and (2) the identity of the person or entity that inflicted the injury.” Id.

         Here, based on Plaintiff’s allegations, his claims began as early as August 23, 2019. See

 Complaint [ECF No. 1] at 2. Consequently, at the earliest, Plaintiff’s claims expire sometime in

 August 2023. So, in theory, he could file a new complaint to initiate a new civil rights action

 before that deadline. And, of course, he can pay the filing fee at the time he initiates that action.

 Accordingly, it is hereby

         ORDERED AND ADJUDGED that this action is DISMISSED without prejudice. The

 IFP Motion [ECF No. 3] is DENIED. Accordingly, all pending motions under this case number

 are DENIED as moot. All deadlines in this case are TERMINATED and this case is CLOSED.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 22nd day of July, 2021.



                                                             _________________________________
                                                             RODOLFO A. RUIZ II
                                                             UNITED STATES DISTRICT JUDGE
 cc:     Aaron Dale Fulmore
         685320
         Dade Correctional Institution
         Inmate Mail/Parcels
         19000 SW 377th Street
         Florida City, FL 33034
         PRO SE


                                               Page 3 of 3
